       Case 1:16-cv-01021-ELH Document 257 Filed 02/15/21 Page 1 of 2



                            IN THE UNITED STATES DISTRICT
                              COURT FOR THE DISTRICT OF
                                     MARYLAND

MARYLAND RESTORATIVE                           )
JUSTICE INITIATIVE, et al.,                    )
                                               )
                       Plaintiffs,             )
                                               )        Case No. 1:16-cv-01021-ELH
GOVERNOR LARRY HOGAN, et al.,                  )
                                               )
                       Defendants.             )
                                               )


                           PARTIES’ JOINT STATUS REPORT

       Although the parties have reached a settlement in principle, the settlement agreement is

not yet fully executed. Defendants are in the process of seeking approval from the Board of

Public Works. The parties are therefore concurrently filing a proposed Order extending the

administrative stay of this case for a period of sixty days to allow them to finalize all aspects of

the settlement process.

Dated: February 16, 2021

                                                   Respectfully submitted,


 /s/ Mary E. Borja                                 /s/ Susan H. Baron
 Richard A. Simpson (Bar No. 014174)               Susan H. Baron (Bar No. 06304)
 Mary E. Borja (Bar No. 19387)                     Michael O. Doyle (Bar No. 11291)
 Gary S. Ward (Bar No. 19971)                      Assistant Attorneys General
 George E. Petel (Bar No. 20567)                   Department of Public Safety and
 WILEY REIN LLP                                    Correctional Services
 1776 K Street, N.W.                               300 East Joppa Road, Suite 1000
 Washington, D.C. 20006                            Towson, MD 21286
 Tel.: (202) 719-7000                              michaelo.doyle@maryland.gov
 Fax: (202) 719-7049                               Susan.Baron@maryland.gov
 rsimpson@wiley.law                                (410) 339-7567
 mborja@wiley.law                                  (410) 764-5366 (facsimile)
 gsward@wiley.law
 gpetel@wiley.law                                  Counsel for Defendants
      Case 1:16-cv-01021-ELH Document 257 Filed 02/15/21 Page 2 of 2



Deborah A. Jeon (Bar No. 06905)
Sonia Kumar (Bar No. 07196)
ACLU OF MARYLAND
3600 Clipper Mill Road, Suite 350
Baltimore, MD 21211
Tel.: (410) 889-8550
jeon@aclu-md.org
kumar@aclu-md.org

Barry J. Fleishman (Bar No. 15869)
Pillsbury Winthrop Shaw Pittman LLP
1200 Seventeenth Street NW
Washington, DC 20036
Tel.: (202) 663-8000
barry.fleishman@pillsburylaw.com

Counsel for Plaintiffs
